Citation Nr: 1530000	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for benign prostate hypertrophy (BPH), to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for myeloma and peripheral neuropathy were also denied by the RO in June 2008 and were timely appealed in the December 2008 Notice of Disagreement.  Subsequently, the Statement of the Case, issued in August 2009, denied these issues.  According to the Veteran's Substantive Appeal, dated September 2009, he stated he did not wish to pursue these claims.  Therefore, the claims of entitlement to service connection for myeloma and peripheral neuropathy are not on appeal and will not be addressed.

The Board additionally notes that the Veteran's electronic records have been reviewed in conjunction with the adjudication of the claims currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this matter.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran has claimed that his benign prostatic hypertrophy is related to his military service, namely herbicide exposure while serving in Vietnam.  The Veteran served in the Republic of Vietnam during the Vietnam War era, and, as such, he was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(i).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

The Board notes that a review of the records does not demonstrate that the Veteran was diagnosed with prostate cancer.  There is, however, evidence within the record that the Veteran has been diagnosed with, and treated for, benign prostatic hypertrophy.  

Benign prostatic hypertrophy is not among the diseases presumed associated with herbicide exposure.  However, given the Veteran's contention that "it is presumptive that Agent Orange affects the prostate and causes prostate cancer [therefore] a lesser condition/problem with the prostate could be the result of exposure..." and that the Veteran's herbicide exposure has been conceded, the agency of original jurisdiction should obtain a VA examination and medical opinion regarding the nature and etiology of this disorder.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of any current prostate disorder, to include benign prostatic hypertrophy.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The VA examiner should identify any current prostate disorder present, including benign prostatic hypertrophy.  The VA examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any prostate disorder manifested during or is otherwise related to the Veteran's military service, to include herbicide exposure therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the VA examiner should provide a fully reasoned explanation.

A clear rationale for the requested opinion shall be provided.  If the VA examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the VA examiner shall explain whether the inability to provide an opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

